Per Curiam:
The plaintiff brought this suit before alderman Sepp, of Allentown, against the defendant, to recover the penalty for peddling without license under the act of April 10, 1869. The alderman gave judgment in favor of the defendant, in which he was clearly right, as the evidence which he sets forth upon the face of his transcript shows very conclusively that the defendant was not a peddler, within the meaning of the act of 1869. On the contrary, he kept a store in the city of Allentown, and merely solicited orders through the county of Lehigh for his goods. When such orders were given he subsequently delivered the goods. We do not understand the act of 1869 to interfere with a merchant, having a fixed place of business, soliciting orders from persons either in the town where his store is located or elsewhere.
After the alderman had entered the judgment in favor of the defendant, the plaintiff made application to the court below for leave to enter an appeal, which was refused. This refusal is assigned as error here. Neither the fourteenth section of article Y. of the constitution, nor the act of April 17, 1876, gives an appeal, as a matter of right, in eases of summary convictions. They can only be had “upon allowance by the court,” which means, upon cause shown: McGuire v. Shenandoah, 109 Pa. 613. The plaintiff, here, instead of showing any proper ground of appeal, shows very clearly that he had no cause. The alderman entered a proper judgment, and the court below was right in refusing to allow the appeal. We may add, further, that the act referred to gives no appeal to this court, and we might well quash it for that reason. As, however, the record has been brought here upon a writ of certiorari,- we have concluded to affirm the judgment.
Judgment affirmed.